DETAILED ACTION
Acknowledgements
In the reply filed September 22, 2022, the applicant amended claims 1 and 13. 
Currently claims 1-24 are under examination.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-24 are rejected under 35 U.S.C. 103 as being unpatentable over Kent (U.S. Patent No. 7,025,132) in view of Minassa (U.S. Pub. No. 2015/0292301).
Regarding Claim 1, Kent discloses a downhole completion device for use in a wellbore, comprising: 
A hydraulic line controlled device (Kent: 710), the hydraulic line controlled device (Kent: 710) having a control line port (Kent: Column 15: line 54 - Column 16: line 8) and one or more fluid leakage paths (seals and connection points are common leakage paths)
Kent does not disclose the particulars of the hydraulic line and therefore does not disclose a density barrier having first and second ends, wherein the first end is coupled to the control line port and the second end is configured to couple to a closed loop control line extending from a surface installation, the density barrier having an axial loop relative to the hydraulic line controlled device and positioned below the one or more fluid leakage paths, thereby preventing migration of leakage fluid from the one or more fluid leakage paths) to the surface installation.
Minassa however discloses a hydraulic line with a density barrier (Minassa: 134) having first and second ends, wherein the first end is coupled to a control line port (Minassa: 232) and the second end is configured to couple to a closed loop control line (Minassa: 212) extending from a surface installation, the density barrier (Minassa: 134) having an axial loop (Minassa: 140 - 148) relative to the hydraulic line controlled device and positioned below the one or more fluid leakage paths, thereby preventing migration of leakage fluid from the one or more fluid leakage paths to the surface installation.
It would have been obvious to one having ordinary skill in the art at the time of the inventions filing to have utilized the control line of Minassa in the invention of Kent since Kent teaches that it is well known in the art to use a control line to connect to a downhole completion device but leaves the reader to guess what the specific form of the control line might be, thus leading the reader to look elsewhere for a particular arrangement of control line made up in a way known by those of ordinary skill in the art. The invention of Minassa, describing such a control line that performs the well known function of keeping contaminants out of a control line in order to allow it to remain functional such as those suggested by Kent, would have been obvious to use in combination.
Regarding Claim 2, Kent and Minassa render obvious the downhole completion device as recited in Claim 1, wherein the density barrier (Minassa: 134) further includes a circumferential loop (Minassa: 146, 144, 142) relative to the hydraulic line controlled device (Kent: 710), the axial loop (Minassa: 140 - 148) and the circumferential loop (Minassa: 146, 144, 142) preventing migration of leakage fluid from the one or more fluid leakage paths (seals are common leakage paths) to the surface installation regardless of a directional orientation of the hydraulic line controlled device (Kent: 710).
Regarding Claim 3, Kent and Minassa render obvious the downhole completion device as recited in Claim 2, wherein the axial loop (Minassa: 140 - 148) and the circumferential loop (Minassa: 146, 144, 142) form an omnidirectional low density fluid trap (Minassa: Paragraph [0023]).
Regarding Claim 4, Kent and Minassa render obvious the downhole completion device as recited in Claim 2, wherein the circumferential loop (Minassa: 146, 144, 142) further comprises a single circumferentially extending tubing section.
Regarding Claim 5, Kent and Minassa render obvious the downhole completion device as recited in Claim 4, wherein the circumferentially extending tubing section extends at least 180 degrees around the hydraulic line controlled device (Kent: 710).
Regarding Claim 6, Kent and Minassa render obvious the downhole completion device as recited in Claim 2, wherein the circumferential loop (Minassa: 146, 144, 142) further comprises a pair of circumferentially extending tubing sections (Minassa: 142, 146).
Regarding Claim 7, Kent and Minassa render obvious the downhole completion device as recited in Claim 6, wherein each of the circumferentially extending tubing sections extends at least 180 degrees around the hydraulic line controlled device (Kent: 710).
Regarding Claim 8, Kent and Minassa render obvious the downhole completion device as recited in Claim 2, wherein at least a portion of the circumferential loop (Minassa: 146, 144, 142) further comprises a tubing section that does not extend exclusively in the circumferential direction.
Regarding Claim 9, Kent and Minassa render obvious the downhole completion device as recited in Claim 1, wherein at least a portion of the axial loop (Minassa: 140 - 148) further comprises a tubing section that does not extend exclusively in the axial direction.
Regarding Claim 10, Kent and Minassa render obvious the downhole completion device as recited in Claim 1, wherein the axial loop (Minassa: 140 - 148) further comprises a pair of axially extending tubing sections (Minassa: 140, 148).
Regarding Claim 11, Kent and Minassa render obvious the downhole completion device as recited in Claim 1, wherein the leakage fluid is at least one of a liquid and a gas having a density that is lower than the density of a control fluid in the control line (Minassa: Paragraph [0023]).
Regarding Claim 12, Kent and Minassa render obvious the downhole completion device as recited in Claim 1, further including a check valve supported by the hydraulic line controlled device, the check valve (Minassa: 106) oriented such that it is configured to be in downstream fluid communication with the control line extending from the surface installation.
Regarding Claim 13, Kent discloses a subterranean production well, comprising: 
A surface installation (Kent: surface vessel); 
A wellbore (Kent: wellhead housing installed at upper end of well bore) extending into a subterranean formation below the surface installation; 
A conduit (Kent: 712) positioned within the wellbore and extending into the subterranean formation; and a downhole completion device coupled to the conduit (Kent: 712), the downhole completion device including; a hydraulic line controlled device (Kent: 710), the hydraulic line controlled device (Kent: 710) having a control line port (Kent: Column 15: line 54 - Column 16: line 8) and one or more fluid leakage paths (seals and connection points are common leakage paths).
Kent does not disclose the particulars of the hydraulic line and therefore does not disclose a density barrier having first and second ends, wherein the first end is coupled to the control line port and the second end is configured to couple to a closed loop control line extending from a surface installation, the density barrier having an axial loop relative to the hydraulic line controlled device and positioned below the one or more fluid leakage paths, thereby preventing migration of leakage fluid from the one or more fluid leakage paths) to the surface installation.
Minassa however discloses a hydraulic line with a density barrier (Minassa: 134) having first and second ends, wherein the first end is coupled to a control line port (Minassa: 232) and the second end is configured to couple to a closed loop control line (Minassa: 212) extending from a surface installation, the density barrier (Minassa: 134) having an axial loop (Minassa: 140 - 148) relative to the hydraulic line controlled device and positioned below the one or more fluid leakage paths, thereby preventing migration of leakage fluid from the one or more fluid leakage paths to the surface installation.
It would have been obvious to one having ordinary skill in the art at the time of the inventions filing to have utilized the control line of Minassa in the invention of Kent since Kent teaches that it is well known in the art to use a control line to connect to a downhole completion device but leaves the reader to guess what the specific form of the control line might be, thus leading the reader to look elsewhere for a particular arrangement of control line made up in a way known by those of ordinary skill in the art. The invention of Minassa, describing such a control line that performs the well known function of keeping contaminants out of a control line in order to allow it to remain functional such as those suggested by Kent, would have been obvious to use in combination.
Regarding Claim 14, Kent and Minassa render obvious the subterranean production well as recited in Claim 13, wherein the density barrier (Minassa: 134) further includes a circumferential loop (Minassa: 146, 144, 142) relative to the hydraulic line controlled device (Kent: 710), the axial loop (Minassa: 140 - 148) and the circumferential loop (Minassa: 146, 144, 142) preventing migration of leakage fluid from the one or more fluid leakage paths (seals and connection points are common leakage paths) to the surface installation regardless of a directional orientation of the hydraulic line controlled device (Kent: 710).
Regarding Claim 15, Kent and Minassa render obvious the subterranean production well as recited in Claim 14, wherein the axial loop (Minassa: 140 - 148) and the circumferential loop (Minassa: 146, 144, 142) form an omnidirectional low-density fluid trap (Minassa: Paragraph [0023]).
Regarding Claim 16, Kent and Minassa render obvious the subterranean production well as recited in Claim 14, wherein the circumferential loop (Minassa: 146, 144, 142) further comprises a single circumferentially extending tubing section.
Regarding Claim 17, Kent and Minassa render obvious the subterranean production well as recited in Claim 16, wherein the circumferentially extending tubing section extends at least 180 degrees around the hydraulic line controlled device (Kent: 710).
Regarding Claim 18, Kent and Minassa render obvious the subterranean production well as recited in Claim 14, wherein the circumferential loop (Minassa: 146, 144, 142) further comprises a pair of circumferentially extending tubing sections (Minassa: 142, 146).
Regarding Claim 19, Kent and Minassa render obvious the subterranean production well as recited in Claim 18, wherein each of the circumferentially extending tubing sections extends at least 180 degrees around the hydraulic line controlled device (Kent: 710).
Regarding Claim 20, Kent and Minassa render obvious the subterranean production well as recited in Claim 14, wherein at least a portion of the circumferential loop (Minassa: 146, 144, 142) further comprises a tubing section that does not extend exclusively in the circumferential direction.
Regarding Claim 21, Kent and Minassa render obvious the subterranean production well as recited in Claim 13, wherein at least a portion of the axial loop (Minassa: 140 - 148) further comprises a tubing section that does not extend exclusively in the axial direction.
Regarding Claim 22, Kent and Minassa render obvious the subterranean production well as recited in Claim 13, wherein the axial loop (Minassa: 140 - 148) further comprises a pair of axially extending tubing sections (Minassa: 140, 148).
Regarding Claim 23, Kent and Minassa render obvious the subterranean production well as recited in Claim 13, wherein the leakage fluid is at least one of a liquid and a gas having a density that is lower than the density of a control fluid in the control line (Minassa: Paragraph [0023]).
Regarding Claim 24, Kent and Minassa render obvious the subterranean production well as recited in Claim 13, further including a check valve (Minassa: 106) supported by the hydraulic line-controlled device (Kent: 710), the check valve (Minassa: 106) oriented such that it is configured to be in downstream fluid communication with the control line extending from the surface installation.

Response to Arguments
Applicant’s arguments with respect to claims 1-24 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS S WOOD whose telephone number is (571)270-5954. The examiner can normally be reached Monday through Thursday 8:30 AM - 7:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on (571) - 270 - 3654. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DOUGLAS S. WOOD
Examiner
Art Unit 3679



/DOUGLAS S WOOD/           Examiner, Art Unit 3679                                                                                                                                                                                             
/Matthew Troutman/           Supervisory Patent Examiner, Art Unit 3679